Citation Nr: 0837803	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-07 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to death pension benefits prior to December 
10, 2004.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), for the purposes of accrued benefits.

3.  Entitlement to service connection for esophageal cancer, 
for the purposes of accrued benefits.

4.  Entitlement to service connection for a bilateral foot 
disorder, for the purposes of accrued benefits.

5.  Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971.  He was awarded the Vietnam Service Medal and 
the Vietnam Campaign Medal.  The veteran died in July 2004.  
The appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision and a January 2005 
determination of the Cheyenne, Wyoming, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claims for dependency and indemnity compensation 
(DIC), death pension benefits, and accrued benefits.

The issues of entitlement to DIC and accrued benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  For 2004, the appellant received $39,765.00 in annual 
income, had expenses in the amount of $16,476.00 for the 
veteran, and had continuing expenses in the amount of $833.00 
which results in total annual income in the amount of 
$24,018.00.  

2.  Prior to December 10, 2004, the appellant's income 
exceeded the applicable statutory levels for the annualized 
periods in which she seeks death pension benefits. 


CONCLUSION OF LAW

Prior to December 10, 2004, the appellant's countable income 
exceeded the maximum amount set by law for receipt of death 
pension benefits.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  38 U.S.C.A. §§ 1521, 1541.  The amount of 
pension actually received is the difference between the 
recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate applicable to the surviving spouse's 
circumstances.  The maximum annual pension rate (MAPR) is 
adjusted from year to year.  Effective December 1, 2003, the 
MAPR for an otherwise eligible claimant, without dependent 
child, was $6,634.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B.  Effective December 1, 2004, the MAPR for a 
surviving spouse with no children was $6,814, and effective 
December 1, 2005, the MAPR was $7,094.  Id.

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  See 
38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272.  Whenever there 
is a change in the MAPR, or in the surviving spouse's family 
income, the monthly rate of pension payable shall be adjusted 
effective the date of change.  38 U.S.C.A. § 501; 38 C.F.R. § 
3.273.  Pension computations of income will include 
nonrecurring income for a full 12-month annualization period 
following receipt of the income.  Nonrecurring income means 
income received or anticipated on a one-time basis during the 
12-month annualization period (e.g., an inheritance).  
38 C.F.R. § 3.271(3)(b).

Payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received unless specifically excluded by law or regulation.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).

Effective December 10, 2004, the lump proceeds of any life 
insurance policy on a veteran is specifically excluded as 
countable income.  Pub.L. 108-454, Title III, § 303, Dec. 10, 
2004, 118 Stat. 3622 (codified at 38 U.S.C.A. § 1503(a)(11); 
38 C.F.R. § 3.272(x)).  

Expenses of the veteran's last illness, burials and just 
debts which are paid during the calendar year following that 
in which the death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  38 C.F.R. § 
3.272(h).

Amounts of unreimbursed medical expenses paid within the 12-
month annualization period will be excluded from the 
surviving spouse's countable income, provided, in pertinent 
part, that (i) they were paid by a surviving spouse for 
medical expenses of the spouse; (ii) they were incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) they were in excess of 
five percent of the applicable MAPR for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

Analysis

The facts in this case are not in material dispute.  The 
veteran died in July 2004.  The appellant filed her claim for 
death pension benefits in August 2004, within 45 days of the 
veteran's death.

With respect to income in 2004, the appellant reported 
receiving a payment of $14,751.66 from a retirement account 
and a lump sum payment of $25,014.53 which were life 
insurance proceeds on the veteran's life insurance policy.  

With respect to unreimbursed medical expenses and other 
expenses which may be deducted from the appellant's countable 
income, the appellant reported that she paid $16,476.00 for 
expenses for the veteran in his last year and had reoccurring 
medical expenses in the amount of $833.00.  This resulted in 
countable annual income in the amount of $24,018.00 for 2004, 
which exceeds the MAPR of $6,634.00 for 2004.    

The appellant argues that the life insurance proceeds should 
not have been counted as annual income in 2004 since 
38 U.S.C.A. § 1503 (a) was amended so that proceeds of any 
life insurance policy on a veteran is specifically excluded 
as countable income.  See Pub.L. 108-454, Title III, § 303, 
Dec. 10, 2004, 118 Stat. 3622, codified at 38 U.S.C.A. § 
1503(a)(11).  The appellant argues that this amendment should 
be applied prior to its effective date of December 10, 2004.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court of Appeals for Veterans Claims (Court) held that when 
the governing law or regulations change during an appeal, the 
most favorable version will be applied.  However, the Federal 
Circuit overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  

This amendment contained no express effective date, and it is 
presumed that the amendment took effect on the date of its 
enactment.  As such, the Board can only apply the 
liberalizing amendment of 38 U.S.C.A. § 1503(a)(11) effective 
December 10, 2004.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 7-
2003 (Nov. 19, 2003). 

Thus, the time period prior to December 10, 2004, the one-
time lump sum payment of life insurance proceeds paid upon 
the death of the veteran is included in the appellant's 
countable annual income for 2004.  As indicated above, income 
from life insurance proceeds was not subject to exclusion 
until the amendment to 38 U.S.C.A. § 1503 which was effective 
on December 10, 2004.

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  The Board also understands the 
requirements the appellant must meet in order to obtain a VA 
pension.  Nonetheless, VA is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  In this 
case, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels.  The evidence of record 
shows that the appellant's countable annual income prior to 
December 10, 2004 exceeds the statutory limits for 
entitlement to death pension benefits for the year 2004.  The 
appellant's annual income, exceeds the maximum annual death 
pension rate of $6,634.00.  The appeal, therefore, is denied. 

In Sabonis v. Brown, 6 Vet. App. 426 (1994), it was held that 
where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  Because the appellant's income exceeds the statutory 
limits, she is not legally entitled to death pension 
benefits, and the claim is denied.



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Where, as here, the pertinent facts are not in dispute and 
the law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not for application.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).


ORDER

Entitlement to death pension benefits prior to December 10, 
2004 is not warranted, and the appeal is denied. 




REMAND

A review of the claims file shows that the RO has not 
provided the appellant with appropriate VCAA notice for the 
claims for service connection for PTSD, esophageal cancer, 
and bilateral foot disorder.  The Board notes that there is a 
letter from the RO to the appellant dated in August 2004 that 
generally explains what the information or evidence must show 
to establish eligibility for DIC and an award of death 
pension benefits.  However, the letter did not notify the 
appellant of the information or evidence needed to 
substantiate the claims for service connection for accrued 
benefits purposes.  Accordingly, remand is required so that 
the appellant can be provided the requisite notice.  

In addition, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  In the present case, the Board notes that 
notice of the type of information and evidence necessary to 
establish the existence of a disability, a connection between 
the veteran's service and the disability, an evaluation, and 
effective date for the benefits on appeal has not been 
provided.  Thus, corrective notice can be provided on remand. 

The Board notes that the claim for entitlement to service 
connection for cause of the veteran's death must be held in 
abeyance, as it is inextricably intertwined with the claims 
of service connection for PTSD, esophageal cancer, and a 
bilateral foot disorder, for the purposes of accrued 
benefits.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001) (Where the facts underlying separate claims 
are "intimately connected," the interests of judicial economy 
and avoidance of piecemeal litigation require that the claims 
be adjudicated together); see also Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Consequently, this claim cannot be 
adjudicated at the present time.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant a VCAA notice 
letter consistent with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should include an 
explanation of the information and 
evidence that is necessary to substantiate 
the appellant's claims for service 
connection for PTSD, esophageal cancer, 
and bilateral foot disorder, for the 
purposes of accrued benefits.  In 
addition, the letter should provide notice 
of the type of information and evidence 
necessary to establish the existence of a 
disability, a connection between the 
veteran's service and the disability, an 
evaluation, and effective date for the 
benefits on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Then, readjudicate the issues on 
appeal.  Issue a Supplemental Statement of 
the Case with the appropriate laws and 
regulations regarding entitlement to 
service connection for the cause of the 
veteran's death and accrued benefits.  The 
appellant should be given the opportunity 
to respond.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


